Citation Nr: 1432798	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for bilateral upper extremity carpal tunnel syndrome.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

6.  Entitlement to non-service-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant (Veteran) and his son


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1945 to August 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2013, the Veteran and his son presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge (VLJ) in Nashville, Tennessee (i.e., a Travel Board hearing).  A transcript of the Board hearing is of record.  

In September 2013, the Board remanded the issues of service connection for bilateral hearing loss, service connection for a hernia, service connection for a back disability, service connection for bilateral upper extremity carpal tunnel syndrome, a TDIU, and non-service-connected pension benefits.  The Board directed the AOJ to request additional VA treatment records pertaining to the alleged hernia; provide VA medical examinations with a medical opinion for the hearing loss disability, back disability, carpal tunnel syndrome, and non-service-connected disabilities for pension purposes; and, subsequently, readjudicate the remanded issues.  The case now returns to the Board following satisfactory completion of the ordered development for the service connection appeals for bilateral sensorineural hearing loss and a hernia.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008). 

The issues of: 1) service connection for a back disability; 2) service connection for right upper extremity carpal tunnel syndrome; 3) service connection for left upper extremity carpal tunnel syndrome; 4) a TDIU; and 5) non-service-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Due to the Veteran's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.

2.  The Veteran did not have chronic symptoms of bilateral sensorineural hearing loss during service.
 
3.  The Veteran has not had continuous symptoms of bilateral sensorineural hearing loss since service.
 
4.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

5.  The Veteran currently has a bilateral hearing loss disability for VA disability compensation purposes.

6.  Bilateral sensorineural hearing loss is not causally related to service.

7.  The Veteran does not have a current hernia, including any residuals of a hernia.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a hernia are not met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a March 2010 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of the evidence needed to establish entitlement to service-connected compensation benefits, described the types of information and evidence that the Veteran needed to submit to substantiate the claims, and explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  The response to the request for additional treatment records from the VA Hines hospital for the period from 1946 to the present for a purported hernia repair performed at the facility was negative.  In accordance with 38 C.F.R. § 3.159(e), the Veteran was subsequently informed of the inability to obtain the records by way of an undated letter.     

Although the Veteran reported, on the March 2010 VA Form 21-526, that he was receiving Social Security disability benefits, a Social Security Administration inquiry in March 2010 revealed that the Veteran received Supplementary Medical Insurance (SMI), and did not disclose any evidence of disability compensation; therefore, a request for records from the SSA is not warranted because any such records have no reasonable possibility of substantiating the claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating a veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).

Pursuant to the Board's prior remand directives, the AOJ provided the Veteran with a VA audiology examination in December 2013.  The VA medical examiner provided a medical opinion based on an accurate medical history as provided from review of the claims file and interview of the Veteran, consideration of the Veteran's current complaints and treatment, and the findings shown on examination.  The VA medical examiner considered the Veteran's history of military noise exposure.  In consideration thereof, the Board finds that the VA medical examiner had adequate facts and data regarding the history and current severity of the Veteran's bilateral hearing loss disability when rendering the medical opinion.  The VA medical examiner provided adequate rationale in support of the medical opinion.  For these reasons, the Board finds that the VA medical examination and medical opinion are adequate, and no further medical examination or medical opinion is needed.   

The Veteran was not provided a VA medical examination or medical opinion in connection with the service connection appeal for a hernia; however, no medical examination or medical opinion is needed with respect to the appeal.  As explained below, the weight of the evidence is against finding that a hernia had its onset during service, or that there was a relevant in-service injury or disease.  For these reasons, the Board finds that no medical examination or medical opinion is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  At the May 2013 Board hearing, the undersigned VLJ identified the issues on appeal, including specific theories of service connection for the issues, elicited any problems that were not documented in the service treatment records, and elicited testimony as to when symptoms of disabilities began.  The VLJ also posed several questions of the Veteran and his son during the course of the Board hearing to clarify the contentions and to ascertain whether there was additional evidence pertinent to the appeal that needed to be obtained.  The VLJ advised the Veteran of the nature and proof required for chronic diseases (presumptive service connection), and explained the evidence needed (nexus opinions) to establish service connection for the claimed disabilities.  The VLJ informed the Veteran that he could submit medical opinions linking his claimed disabilities to service.  The Board held the record open for 60 days to allow the Veteran time to obtain and submit supportive medical opinion evidence.  No evidence was submitted by the Veteran.  In consideration thereof, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were satisfied.  

The Veteran has not made the RO or the Board aware of any notice defect or any additional evidence relevant to the appeal that needs to be obtained.  Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  In view of the foregoing, the Board will proceed with review. 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss, as an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable with respect to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the weight of the evidence demonstrates the Veteran is not currently diagnosed with a hernia or any residuals related thereto, and because hernia is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that appeal.  Walker, 708 F.3d at 1331.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 38 C.F.R. § 3.303(d). 

Service Connection Analysis for Bilateral Sensorineural Hearing Loss

The Veteran contends that the current bilateral sensorineural hearing loss, which meets VA regulatory criteria at 38 C.F.R. § 3.385, is due to acoustic trauma sustained during service.  At the May 2013 Board hearing, he testified that he was exposed to the loud noise of heavy equipment and some gunfire during active service.  He testified that he had noticed that his hearing had gotten "bad" during the past four to five years.  See Board hearing transcript, pages 14-16.  He seeks service connection on this basis.

After a review of all the lay and medical evidence of record, the Board finds that the Veteran was exposed to loud noises (acoustic trauma) during service.  At the Board hearing, the Veteran testified that he was exposed to the loud noise of heavy equipment and some gunfire during training exercises during active service where he heard the gun noises from his bunk.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is credible.  

The Board next finds that the weight of the evidence is against finding that there were "chronic" symptoms of sensorineural hearing loss during service, or "continuous" symptoms of hearing loss since service, including to a compensable degree within the first post-service year.  At the August 1946 service separation examination, a hearing acuity of 15/15 was demonstrated using the whispered voice test, and the ears demonstrated no disease or defect.  The weight of the evidence shows that symptoms hearing loss symptoms were not manifested until approximately 2010, which is 64 years after service separation.  See February 2010 VA Form 21-526 (filing a claim for hearing loss).  Although the Veteran indicated,  on the February 2010 VA Form 21-526, that hearing loss had its onset during service, the account is inconsistent with, and outweighed by, other, more credible evidence of record.  The service treatment records, which are complete, are absent of any complaint, finding, or treatment for hearing loss; although such is not required to establish service connection, the presence or absence of any hearing loss symptoms during service is one fact of many to be considered.  

Also, when the Veteran was receiving medical treatment for cardiovascular problems in October 1998, he denied hearing loss.  See October 1998 VA progress note; see also October 1998 medical assessment (denying sensory/perceptual problems and neurological problems).  Because the Veteran had incentive in 1998 to report accurately his medical history when seeking medical treatment for various cardiovascular symptoms, including pulsation in the ears, the Board finds the statements denying having hearing loss at that time to be particularly credible.  

Although he indicated on the VA Form 21-526 that hearing loss symptoms had their onset during service, the Veteran later reported, at the December 2013 VA audiology examination and the May 2013 Board hearing under oath, that hearing loss symptoms had their onset many years after service.  For these reasons, the Board does not find the report of hearing loss during and since service, which was first made when filing the current VA disability compensation claim, to be credible; therefore, it is of no probative value.  

Thus, in consideration of the foregoing, the Board finds that the weight of the evidence demonstrates that symptoms of the bilateral sensorineural hearing loss disability were manifested approximately in 2010.  The approximate 64 year period between service and a hearing loss "disability" is one factor that weighs against a finding of service incurrence.  Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For the reasons above, the Board finds that presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on "chronic" in-service or "continuous" post-service symptoms.  Additionally, the evidence does not show that the bilateral sensorineural hearing loss disability was manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted. 

The Board further finds that the weight of the evidence is against finding that the current bilateral sensorineural hearing loss, which was first manifested approximately six decades after service, is otherwise causally or etiologically related to service.  After review of the record and interview and examination of the Veteran, the December 2013 VA medical examiner opined that it was not at least as likely as not that the bilateral sensorineural hearing loss was caused by or a result of an event in service.  The December 2013 VA medical examiner reasoned that the Veteran reported the onset of hearing loss to be in 2012, which would have been well after separation from service; therefore, hearing loss was deemed less likely as not caused by or a result of military noise exposure.  Because the December 2013 VA medical opinion was supported by adequate rationale and based on an accurate medical history, and there is no competent medical opinion to the contrary, it is of significant probative value.

Although the Veteran has asserted that the current bilateral sensorineural hearing loss disability was caused or aggravated by noise exposure during service, he is a lay person and does not have the requisite medical expertise to diagnose hearing loss or render a competent medical opinion regarding its cause, especially in the context of this case where there are no noticeable symptoms of hearing loss until decades after service.  The etiology of sensorineural hearing loss, in the absence of facts establishing continuous symptoms, is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system.  A hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing; thus, while the Veteran is competent to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between hearing loss that the weight of the evidence demonstrates first manifested after service and active service, including military noise exposure, because such diagnosis requires specific medical knowledge and training in audiology.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral sensorineural hearing loss, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for a Hernia

The Veteran contends that hard labor performed with little rest while serving in the Navy may have caused disability, to include his claimed hernia.  He also asserts that he had a hernia repair during service (i.e., in December 1945).  See March 2010 VA Form 21-526.  He seeks service connection for a hernia on this basis.   

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran is currently diagnosed with a hernia, to include any residuals resulting therefrom.  The evidence shows no complaint, diagnosis, or treatment for a hernia during service, and the abdomen and pelvis were clinically evaluated as normal at the August 1946 service separation examination.  See also August 1946 service separation examination report (denying any history of injury or illness).  The evidence also shows that, after service, the Veteran reported past back and shoulder surgeries during the course of medical treatment but did not report a past hernia repair.  See, e.g., October 1998 VA hospitalization record (reporting past back and shoulder surgeries with no mention of a prior hernia repair).  

The evidence further shows no current complaint, diagnosis, or treatment for a hernia, or any associated residuals.  Although the Veteran has indicated that he has a current diagnosis of hernia, the weight of the evidence shows no current diagnosis of hernia or any residuals of a hernia.  Rather, the evidence shows no hernia during service, no mention of a prior hernia repair during service when reporting other past surgeries during the course of medical treatment after service, and no current complaint, diagnosis, or treatment for a hernia.  The Veteran's statements to medical providers for treatment purposes where he reported other past surgeries but made no mention of a past hernia repair, considered together with the absence of any findings or treatment for hernia, are more credible and outweigh the assertion that he currently suffers from a hernia because the treatment records would likely reflect accurately the Veteran's physical condition, and record any complaint, diagnosis, and treatment for a hernia. 

The Veteran, as a lay person, is competent to report experiencing any symptoms that come to him through the senses at any given time, including any partially observable symptoms of a hernia.  See Dorland's Illustrated Dictionary 841-844 (30th ed. 2003) (defining hernia as the protrusion of a loop or knuckle of an organ or tissue through an abnormal opening).  The Veteran has not described any specific current symptoms of hernia, but has merely claimed service connection for hernia and stated that he has had a hernia in the past that was surgically repaired.  The weight of the evidence demonstrates that the Veteran does not currently have a diagnosed hernia, including any residuals.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the evidence of record shows no diagnosis of a current "disability" at any time during the claim/appeal period, that holding is of no advantage.  In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the appeal for service connection for a hernia; therefore, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral sensorineural hearing loss is denied.

Service connection for a hernia is denied.


REMAND

Service Connection for a Back Disorder

In the September 2013 Board remand, the Board directed the VA medical examiner to assume, for the purpose of providing the medical opinion regarding nexus of a back disorder to service, that the Veteran had back pain during service.  Notwithstanding the Board's instruction, when providing a rationale for the negative VA medical opinion in the December 2013 VA medical examination report, the VA medical examiner reasoned that there was "no documentation to support a back injury or symptoms during service."  Because the December 2013 VA medical examiner did not comply with the Board's prior remand directive when providing the December 2013 VA medical opinion, a supplemental VA medical opinion is needed.  

Service Connection for Bilateral Upper Extremity Carpal Tunnel Syndrome

The issue of service connection for bilateral upper extremity carpal tunnel syndrome is also being remanded for a supplemental VA medical opinion.  In the September 2013 Board remand, the Board directed the VA medical examiner to assume, for the purpose of providing the medical opinion, that the Veteran performed repetitious work with his hands during service; however, when providing rationale for the negative VA medical opinion in the December 2013 VA medical examination report, the VA medical examiner wrote only that the service treatment records did not document any symptoms of carpal tunnel.  The VA examiner did not consider whether repetitious work using the hands during service later caused carpal tunnel syndrome (i.e., the Veteran's disorder).  Because the December 2013 VA medical examiner did not comply with the Board's remand directive when providing the December 2013 VA medical opinion, a supplemental VA medical opinion is needed.  

TDIU

The Board finds that the Veteran's TDIU claim is inextricably intertwined with the service connection claims being remanded for reasons above.  The Board has arrived at this conclusion because the outcome of the Veteran's service connection claims potentially impacts the claim for a TDIU.  The Veteran is not currently service connected for any disability; therefore, final adjudication of the TDIU claim must be deferred until the ordered development on the remanded service connection claims is accomplished, and the claims are readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Non-service-connected Pension Benefits

In the September 2013 Board remand, the Board directed the AOJ to provide the Veteran with a VA medical examination to assist in determining the extent and severity of all of the non-service-connected disabilities present, and whether those disabilities are permanent in nature; however, the ordered VA medical examination was not provided.  For this reason, remand is required.   

Accordingly, the issues of: service connection for a back disability, service connection for right upper extremity carpal tunnel syndrome, service connection for left upper extremity carpal tunnel syndrome, TDIU, and non-service-connected pension benefits are REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental medical opinion from the December 2013 VA medical examiner who examined the Veteran's back disability (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current back disability had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer.  For the purpose of providing the medical opinion, the examiner should assume that the Veteran had back pain during service. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Obtain a supplemental medical opinion from the December 2013 VA medical examiner who examined the Veteran's bilateral upper extremity carpal tunnel syndrome (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  The relevant documents in the record should be made available to the VA examiner for review.  

Based on review of the appropriate records, the examiner should offer an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current disorder involving the bilateral upper extremities was causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer.  For the purpose of providing the medical opinion, the examiner should assume that the Veteran performed repetitious work with his hands during service, e.g., paint chipping. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

3.  Schedule a VA general medical examination for pension purposes to help determine the extent and severity of all of the non-service-connected disabilities present, and whether those disabilities are permanent in nature.  

The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  An interview of the Veteran regarding the relevant medical and work history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

Based on review of the appropriate records, the examiner should identify the level of functional impairment associated with all such disabilities shown, and indicate whether they are permanent in nature.  If the disabilities are permanent in nature, the examiner should offer an opinion as to whether there is sufficient impairment of mind or body to render it impossible for the average person to follow a substantially gainful occupation, and/or render the Veteran incapable of substantially gainful employment.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached. 

4.  When the development above has been completed, the remanded issues should be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


